Citation Nr: 1201363	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a respiratory disorder.  

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a thoracolumbar disorder.  

3.  Entitlement to service connection for a neck disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from October 2002 to April 2005.           

This case comes before the Board of Veterans Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was later transferred to the VA RO in Houston, Texas.  

The Veteran did not appear for a travel Board hearing scheduled in October 2011.  

In this decision, the Board finds a reopening of the Veteran's claims to service connection for respiratory and back disorders is warranted.  Those issues, along with the original claim for service connection for a neck disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for a respiratory disorder.    

2.  In March 2007, the Veteran filed a claim to reopen his service connection claim for a respiratory disorder, which the RO denied in the August 2007 rating decision on appeal.    

3.  VA has received new and material evidence since the November 2005 rating decision that denied the Veteran's claim to service connection for a respiratory disorder.    

4.  In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for a thoracolumbar disorder.    

5.  In March 2007, the Veteran filed a claim to reopen his service connection claim for a thoracolumbar disorder, which the RO denied in the August 2007 rating decision on appeal.    

6.  VA has received new and material evidence since the November 2005 rating decision that denied the Veteran's claim to service connection for a thoracolumbar disorder.    


CONCLUSIONS OF LAW

1.  A November 2005 rating decision that denied the Veteran's service connection claim for a respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

2.  New and material evidence has been received to reopen the claim of service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).     

3.  A November 2005 rating decision that denied the Veteran's service connection claim for a thoracolumbar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).   

4.  New and material evidence has been received to reopen the claim of service connection for a thoracolumbar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).     








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below (i.e., the granting of the claims to reopen the claims for service connection), the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claims to Reopen

In May 2005, the Veteran claimed service connection for respiratory and thoracolumbar disorders.  The RO denied his claims in a November 2005 rating decision.  The Veteran did not appeal that decision so it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Veteran filed a claim to reopen his claims for service connection in March 2007.  See 38 C.F.R. § 3.156.  In the August 2007 rating decision on appeal, the RO denied the Veteran's claim to reopen his claim to service connection for a  respiratory disorder, and reopened the Veteran's claim for service connection for a thoracolumbar disorder.  The RO then denied the underlying claim for service connection.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claims therefore, the Board must first decide whether VA has obtained new and material evidence since the most-recent final decision that denied the Veteran's claims to service connection in November 2005.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, the RO denied the Veteran's claims to service connection in a final November 2005 rating decision.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in November 2005 

The relevant evidence of record in November 2005 consisted of service treatment records showing treatment for complaints of breathing difficulty and thoracolumbar pain, and which indicate diagnoses of bronchitis, asthma, and back sprain; an April 2005 separation report of medical assessment that notes back pain and asthma; an October 2005 medical report from QTC Medical Services which noted the Veteran's complaints of mid- and lower-back pain and breathing difficulty, but which included x-ray reports that found no back or chest disorder, and a pulmonary function test that found no respiratory disorder, and indicated no diagnoses related to the chest or spine; and the Veteran's lay statements, as noted in the October 2005 report, that he experienced thoracolumbar and respiratory disorders during service.  Based on this evidence, the RO denied the Veteran's claims to service connection.  Again, that November 2005 decision became final.  It is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence of Record Dated Since November 2005 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record since the final November 2005 rating decision.  The evidence of record submitted into the claims file since then includes VA treatment records dated from April 2007 to July 2008, which note the Veteran's complaints of orthopedic pain and breathing difficulty, and refer to "chronic uncomplicated back pain" and an "unidentified lung problem" for which he "had a spirometry a few years ago, results and Dx unknown[;]" a July 2007 VA compensation examination report which addresses the Veteran's service-connected sleep disorder, and notes results of a recent pulmonary function test that indicates pulmonary disability; and the Veteran's statements in which he reiterates his claims to service connection, and in which he states that his back disorder is secondary to a neck disorder incurred in service.  See 38 C.F.R. § 3.310.    

This evidence is new evidence.  Moreover, the Board finds the VA medical evidence to be material.  This evidence indicates that the Veteran may have current back and lung disorders.  Such evidence was not of record in November 2005.  This new evidence, combined with the substantial amount of medical evidence in the service treatment records indicating in-service back and respiratory disorders, relates to the unestablished facts necessary to substantiate each of the Veteran's claims.  38 C.F.R. § 3.156.  As such, a reopening of the claims is warranted.    

Accordingly, the Veteran's claims to reopen the claims for service connection are granted.  Having reopened the Veteran's claims, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds additional VA medical inquiry warranted.  


ORDER

New and material evidence having been submitted, the claim for service connection for a respiratory disorder is reopened; to this extent, the appeal is allowed. 

New and material evidence having been submitted, the claim for service connection for a thoracolumbar disorder is reopened; to this extent, the appeal is allowed. 


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection, for respiratory, back, and neck disorders.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran claims direct service connection for respiratory, back, and neck disorders.  See 38 C.F.R. § 3.303.  Alternatively, he claims secondary service connection for his back disorder, asserting that it relates to a neck disorder incurred in service.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all relevant private or VA treatment records dated from 2007 to the present.  In particular, the RO should attempt to obtain any reports of pulmonary tests the Veteran may have undergone in recent years.  Any such records or reports should then be associated with the claims folder.  

2.  Schedule the Veteran for appropriate VA examinations to determine the etiology, nature, and severity of the disorders on appeal.  The claims file and a copy of this remand must be made available to the examiners in conjunction with the requested examinations, and the examiners should indicate that the claims file was reviewed in conjunction with each examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.    

The examiner conducting the inquiry into the Veteran's claim for service connection for a respiratory disorder should determine if the Veteran has a current respiratory disorder.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder at issue relates to service.  In doing so, the examiner should fully discuss the treatment the Veteran underwent in service for a reported respiratory disorder.  

The examiner conducting the inquiry into the Veteran's claims for service connection for back and neck disorders should similarly determine if the Veteran has such current disorders.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that either disorder relates to service.  In doing so, the examiner should fully discuss the treatment the Veteran underwent in service for a reported thoracolumbar disorder.  

If the examiner finds a neck disorder related to service, but finds a thoracolumbar disorder unrelated to service, the examiner should also provide an opinion addressing the issue of secondary service connection - i.e., is the Veteran's thoracolumbar disorder related to the neck disorder.    

If the examiner finds that a thoracolumbar disorder was not proximately caused by a service-connected neck disorder, but rather is aggravated (permanently worsened) by one, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disorder.  

Any conclusion reached should be supported by a rationale. 

3.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


